Title: From Benjamin Franklin to Jonathan Williams, Jr., 13 June 1782
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear JonathanPassy, June 13. 1782
I have never yet been able to settle my Account with M. de Chaumont. I got Mr. Grand to endeavour it, but he is on the Point of giving it up as impracticable. One is never sure of having finish’d any thing [with] Mr C. He is forever renewing old Demands or inventing new ones. He now refuses to allow me Interest on the 50,000 livres he kept so long in his Hands, or on any other Article of my Account, and yet as you know, charges it on every one of his. And he says if I charge Interest he will charge me for I know not how many 100 Tons of Freight in the Marquis de la Fayette more than he was paid for. He refuses to allow the Charge of Exchange &c that arose on paying him for his Clothes here instead of paying it in America, and says if I insist on that he will be paid 25, and sometimes he talks of 50 per cent Advantage he should have made by being paid for the Cloth in America either by Cash or Bills on me, an Advantage of which I cannot form the least Conception. Thus the bad Situation of his Affairs forces him upon the Use of all Sorts of Chicanery to evade a Settlement & doing Justice to his Creditors. When you see a Man naturally honest thus driven into Knavery by the Effect of imprudent Speculations, let it be a Warning to you how you venture out of your Depth, in hope of Gain, to the hazard of your Virtue, which ought to be dearer to you than any Fortune, as being in itself more valuable & affording more Comfort. Mr Grand has considered all his Pleas, and even a private Memoir which he desired might not be shown me (I suppose lest I should answer it) wherein he makes a sort of Account of all his Losses in American Transactions, & even of all his Civilities to me or any of my Friends.— Mr Grand has given an Award which he will not submit to, tho’ he had agreed to his being the Arbitrator:—and now I have proposed that he should chuse another to be join’d with Mr Grand, and that if they do not agree they may chuse a third, whose Decision shall be final.— In case this takes place, I shall want your Information in what manner & by whom the Tonnage was settled, and what you understood to be the Agreement relative to the Payment for the Cloths. By what I can recollect or gather from the Memorandum written by him, it was to this purpose, that to encourage me to buy the Cloth when I objected my want of Money, he propos’d to take his Pay in America, or if the Congress could not pay him in Cash he would take their Bills on me for the Sum, which as it would be some time before they could return & be payable here, would be equivalent to giving me so long Credit. If I am wrong, pray set me right; and do not delay writing, because I want much to finish the Affair. I am ever Your affectionate Uncle

P.S. I wish also to know whether you have not, as I think you told me, some reasons to believe that Salt or other Goods were shipt in that Vessel without your Knowledge or Consent. Also I would have your Opinion of the Damage we suffer’d by the Delay of the Vessels coming to l’Orient by the Operations of his Creditors, and by her not being in time to sail with the Convoy. For as he brings all sorts of Artillery to bear against us, we are oblig’d to muster what Arms we can to defeat its Effects.
  Letter B Franklin to Mr Williams June 13 1782 Mr de Chaumont’s Chicanery Questions about the Clothing &c

